Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
2. 	Claims 1-19 and 21 are presented for examination.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over OGAWA et al. (US 20190229661 A1) in view of NIGO et al. (US 20200144951 A1, PCT Filed dated on 7/25/2017).
In regards to claim 1, OGAWA shows (Figs. 1-6) a method of controlling a variable speed compressor (intended use. See inverter 62 controlled on PWM fashion) comprising a motor (80) with a rotor of a permanent magnet (not shown but implicit as MG has permanent magnets) the method comprising: 
applying a detection current (i.e. by means of current sensor 70) to the motor in response to a command of starting the compressor (see start command, Fig. 6); 
detecting, according to a response of the motor (80) to the detection current, whether there is demagnetization of the permanent magnet of the rotor (i.e. see demagnetization detection part 40 and information about occurrence of demagnetization, Figs. 1-2 and 6-8); 
resetting an operating parameter of the compressor if there is the demagnetization; and starting the compressor according to the reset operating parameter (see Figs. 1, 2, abstract and pars. 5, 29, 42, 84, 116-121, 133, - i.e. In step S42, the MG control device 20 resets the value of the demagnetization abnormality counter to zero. The operation flow progresses to step 43. When the detection result in step S43 indicates negative (“NO” in step S43), i.e. indicates that the value of the demagnetization abnormality counter does not reach the abnormality detection threshold value N_th, the operation flow returns to step S11. In this case, the demagnetization detection part 40 in the MG control device 20 restarts the calculation process of estimating the magnetic flux change amount value ΔΦ.).
NIGO further shows (Figs, 1, 6, 14) and discloses a motor 1 which is permanent magnet-embedded motor, and is used for, for example, a rotary compressor wherein a "overcurrent protection" controls a current value of the inverter 103 so as not to exceed an overcurrent threshold (also referred to as an overcurrent protection level) in order to reduce demagnetization of the permanent magnets 25, pars. 110, 117, 125-126).
Thus, given the teaching of NIGO, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of OGAWA for the intended use of applying the control system to reduce demagnetization on a compressor. 
In regards to claims 2 and 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero (see Fig. 2, Iq/Id current vectors).
In regards to claims 3 and 12, OGAWA shows (Figs. 1-6) wherein detecting whether there is demagnetization of the permanent magnet of the rotor comprises: calculating a flux linkage of the permanent magnet; and comparing the calculated flux linkage of the permanent magnet with a theoretical value of a flux linkage of the permanent magnet to determine whether there is the demagnetization or not (see Figs. 3-8, and pars. 71 wherein equations consider interlinked magnetic fluxes).
In regards to claims 4 and 14, OGAWA shows (Figs. 1-6) wherein detecting whether there is demagnetization of the permanent magnet of the rotor comprises: determining a level of demagnetization; wherein resetting an operating parameter of the compressor comprises: setting the operating parameter according to the level of demagnetization (see Figs. 1, 2, abstract and pars. 5, 29, 42, 84, 116-121, 133).
In regards to claim 5, OGAWA shows (Figs. 1-6) wherein a positional angle of the rotor obtained by integrating a speed (i.e. ϴ) of the motor (80) is used in a control loop of the motor when detecting whether there is demagnetization of the permanent magnet of the motor (see speed from 86 inputted into 30 and 40 for demagnetization detection, Fig. 2).
In regards to claim 6, OGAWA shows (Figs. 1-6) wherein the operating parameter reset comprise at least one of a maximum output current (on the basis of voltage) and an overcurrent protection point of a frequency converter which are operable for driving the motor in the compressor (80), see pars. 116, 130 and claims 1-6 wherein the detection threshold value (i.e. max current allowance) is adjusted on the basis of the one of the output torque, the current and the electrical angular speed of the alternating current motor.  .
In regards to claims 7-8 and 15-16, OGAWA shows (Figs. 1-6) wherein said resetting the operating parameter of the compressor if there is the demagnetization comprises: if there is the demagnetization and a level of the demagnetization is within 20% (not shown as percentage but as delta , increasing the maximum output current of the frequency converter and decreasing the overcurrent protection point with an increase in the level of the demagnetization,  wherein the maximum output current of the frequency converter has an upper limit that is 150% of a rated operating current of the frequency converter, and the overcurrent protection point has a lower limit that is 160% of the rated operating current of the frequency converter. (see curve line of demagnetization on Figs. 7-8, pars. 119, 128 wherein if delta is has a specific value the curve is corrected or adjusted, this is a range that is dynamic and can be readjusted depending on the system needs). 
Moreover NIGO discloses adjusting demagnetization ranges fluctuating on the bases of current and leakage fluxes and maximum currents and overcurrent protection level (Pars. 110, 116, 123, 130, 133-134, 138-140).
In regards to claims 9, 17-20, NIGO shows (Fig. 2) a compressor (9), comprising: 
a compression mechanism, configured to compress working medium entering the compressor (intended use as compressor comprises a driving mechanism (e.g., a motor) that drives movement of the compression mechanism);
 a motor (1) with a rotor (20) of a permanent magnet (25); configured to drive the compression mechanism to compress the working medium (i.e. a compression mechanism 9 disposed in the shell 80, Fig. 2);
 and a controller (110, 103) configured to execute a startup algorithm at startup (pars. 68, 147, Figs. 15-18).
In regards to claim 10, OGAWA shows (Figs. 1-6) further comprising an angle generator (86) configured to obtain a positional angle of the rotor by integrating a speed of the motor (see Fig. 2).
In regards to claim 11, OGAWA shows (Figs. 1-6) wherein the detection current has a q-axis component, with a d-axis component of zero.
In regards to claim 21, NIGO shows (Fig. 2) wherein the compressor is a variable- 5 of 10Application No.: 16/942,122 Office Action dated: July 28, 2021Amendment and Response dated: October 28, 2021speed compressor and the variable speed compressor comprises a frequency converter (i.e. inverter 103, Based on a pulse width modulation (PWM) signal input from the CPU 110, the inverter driving circuit 111 produces a driving signal for turning on and off each of the switching elements)
Also, OGAWA shows (Figs. 1-6) wherein the compressor is a variable- 5 of 10Application No.: 16/942,122 Office Action dated: July 28, 2021Amendment and Response dated: October 28, 2021speed compressor and the variable speed compressor comprises a frequency converter (i.e. inverter unit 62 transmits the generated switching pulse signals to the inverter unit The modulator unit 61 switches the three phase modulation or the two phase modulation of the PWM control, a pulse pattern method, and a rectangle wave control method, etc. on the basis of the modulation rate and the rotation speed torque characteristics of the MG 80).


Response to Arguments
5.	Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.
In response to applicant’s argument regarding claim 1 that Ogawa does not teach or suggest "resetting an operating parameter of the compressor if there is the demagnetization" and "starting the compressor according to the reset operating parameter,", the examiner respectfully disagrees.
Ogawa’s system employs a demagnetization detection part 40 that determines that the permanent magnets in the MG 80 are demagnetized when the magnetic flux change amount estimation value ΔΦ calculated by the magnetic flux change amount estimation part 30 is lower than a predetermined detection threshold value, in other words, demagnetization is proportional to the magnetic flux change amount. Meaning that, a reset operation is executed  for example, at step S42, the MG control device 20 resets the value of the demagnetization abnormality counter to zero, this further progresses to step 43 where if an negative indication “NO”, means that the value of the demagnetization abnormality counter does not reach the abnormality detection threshold value N_th, so the operation flow returns to step S11, in the other hand, the demagnetization detection part 40 in the MG control device 20 restarts the calculation process of estimating the magnetic flux change amount value ΔΦ, 3(see Figs. 1-2 and 6, abstract and pars. 5, 29, 42, 84, 109-112, 116-121, 133). Moreover, as disclosed on parts. 109-112, when demagnetization has occurred in the permanent magnets of the MG 80 (i.e. I ted ed as the compressor), the magnetic flux change amount depends on the output torque or the rotation speed of the MG 80, as shown in FIG. 7. When an absolute value of the output torque or the rotation speed of the MG 80 is a value designated by reference character a (see FIG. 7), because the magnetic flux change amount estimation value ΔΦexcesses the detection threshold value ΔΦ_diag, the demagnetization detection part 40 causes incorrect detection in which the detection results indicate no occurrence of the demagnetization although demagnetization has occurred. (read on whether demagnetization occurs). As a result, it is possible for the demagnetization detection part 40 to perform the correct detection on the basis of the comparison result using the detection threshold value ΔΦ_diag without influence of the output torque or the rotation speed of the MG 80. In step S40, when receiving the magnetic flux change amount estimation value ΔΦ transmitted from the correction calculation part 39 in the magnetic flux change amount estimation part 30, the demagnetization detection part 40 detects whether the magnetic flux change amount estimation value ΔΦ is not more than the predetermined detection threshold value ΔΦ_diag. In other words, the system of Ogawa not only judge when  there demagnetization based on magnetic flux change amount estimation value but also the demagnetization detection part 40 in the MG control device 20 restarts the calculation process of estimating the magnetic flux change amount value ΔΦ. 
Hence, the examiner believes that Ogawa clearly determine when demagnetization occurrence is present and also that the control system resets the control parameter based on the demagnetization occurrence and/or magnetic flux change amount estimation value ΔΦ which is proportional to demagnetization failure. 
Applicant further argues that Nigo also does not teach or suggest the above recitations of independent claim 1. However, Nigo was merely brought to further disclose in explicitly fashion the intended use of a motor control system to be employ as compressor and  comprising  a permanent magnet-embedded motor, and is used for, for example, a rotary compressor wherein a "overcurrent protection" controls a current value of the inverter 103 so as not to exceed an overcurrent threshold (also referred to as an overcurrent protection level) in order to reduce demagnetization of the permanent magnets.
Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010).
The Examiner still considers the prior-arts, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846